DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitation of “at least one portion of the magnetic body has a unitary body that is disposed over and across the plurality of coils and extended into a space between two adjacent coils” of claim 1,
 the limitation of “wherein the magnetic body comprise a first T core and a second T core, wherein a first coil is wound around the pillar of the first T core, and a second coil is wound around the pillar of the second T core, wherein the magnetic body comprises a unitary and magnetic molding body to encapsulate the first coil, the pillar of the first T core, the second coil and the pillar of the second T core” of claim 5,
the limitation of “the first T core and the unitary and the magnetic molding body are made of different magnetic materials” of claim 6,
the limitation of “wherein the magnetic body comprise a first T core, a second T core, a third T core and a fourth T core, wherein a first coil is wound around the pillar of the first T core, a second coil is wound around the pillar of the second T core, a third coil is wound around the pillar of the third T core and a fourth coil is wound around the pillar of the fourth T core, wherein the magnetic body comprises a unitary and magnetic molding body to encapsulate the first coil, the pillar of the first T core, the second coil 16and the pillar of the second T core, the third coil, the pillar of the third T core, the fourth coil and the pillar of the fourth T core” of claim 11, and
the limitation of “wherein the plurality of coils are placed along a horizontal direction with the axis of each of the plurality of coils being substantially in said horizontal direction” of claim 19, 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAGANO et al (US 2012/0056704).
Regarding claim 1, NAGANO discloses an inductor array (Fig. 2), comprising: a plurality of coils (Fig. 2, 11/12); and a magnetic body (Fig. 1A, 20 [0047]), wherein the magnetic body encapsulates the plurality of coils (Fig. 1A, coils are considered encapsulated as claim does not require fully or completely encapsulated), wherein at least one portion (Fig. 2, 21) of the magnetic body has a unitary body that is disposed over and across the plurality of coils and extended into a space between two adjacent coils (Fig. 2).  
Regarding claim 2, NAGANO further discloses that the plurality of coils are electrically isolated from each other inside the magnetic body (Fig. 2).  
Regarding claim 3, NAGANO further discloses the plurality of coils are placed along a horizontal direction (Fig. 2, left to right) with the axis of each of the plurality of coils being substantially in a vertical direction (Fig. 2, up and down).  
Regarding claim 9, NAGANO further discloses that each of the plurality of coils has a same inductance (Fig. 2, same size coils).  
Regarding claim 18, NAGANO further discloses that the magnetic body comprises at least one of the following: iron powder, alloy powder and ferrite ([0054]).  
Regarding claim 20, NAGANO further discloses that each of the plurality of coils is formed by a conductive wire ([0044]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 11, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGANO et al (US 2012/0056704) in view of YOON et al (US 2019/0115135).
Regarding claim 4, NAGANO fails to fully teach the claim limitations. 
YOON teaches that the entire magnetic body (Fig. 5, 315) is a unitary body (Fig. 5), wherein the unitary body encapsulates the plurality of coils (Fig. 5, 311-314) and extends into a hollow space of each of the plurality of coils (Fig. 5).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of YOON to the invention of NAGANO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 5, NAGANO further teaches that the magnetic body comprise a first T core (Fig. 2, 41 on left) and a second T core (Fig. 2, 41 on right), wherein a first coil is wound around the pillar of the first T core (Fig. 1A-2), and a second coil is wound around the pillar of the second T core (Fig. 1A-2).
However, NAGANO fails to teach that the magnetic body comprises a unitary and magnetic molding body to encapsulate the first coil, the pillar of the first T core, the second coil and the pillar of the second T core.  
YOON teaches that the magnetic body (Fig. 5, 315) comprises a unitary and magnetic molding body ([0024]) to encapsulate the first coil, the pillar of the first T core, the second coil and the pillar of the second T core (Fig. 5, would encapsulate all parts of the NAGANO inventing when combined).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of YOON to the invention of NAGANO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 6, NAGANO, as modified by YOON, further teaches that the first T core and the unitary and the magnetic molding body are made of different magnetic materials (NAGANO [0069]).  
Regarding claim 11, NAGANO further teaches that the magnetic body comprise a first T core (Fig. 2, 41 on left), a second T core (Fig. 2, 41 on right), wherein a first coil is wound around the pillar of the first T core (Fig. 1A-2), a second coil is wound around the pillar of the second T core (Fig. 1A-2). 
However, NAGANO fails to teach that the magnetic body comprises a third T core and a fourth T core, a third coil is wound around the pillar of the third T core and a fourth coil is wound around the pillar of the fourth T core, wherein the magnetic body comprises a unitary and magnetic molding body to encapsulate the first coil, the pillar of the first T core, the second coil 16and the pillar of the second T core, the third coil, the pillar of the third T core, the fourth coil and the pillar of the fourth T core. 
YOON teaches that the magnetic body (Fig. 5, 315) comprises 4 different coils (Fig. 5),  a unitary and magnetic molding body ([0024]) to encapsulate the first coil, the pillar of the first T core, the second coil and the pillar of the second T core, the third coil, the pillar of the third T core, the fourth coil and the pillar of the fourth T core (Fig. 5, would encapsulate all parts of the NAGANO inventing when combined).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of YOON to the invention of NAGANO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 13, NAGANO fails to fully teach the claim limitations. 
YOON teaches that each of the plurality of coils (Fig. 5, 312/314) is electrically connected to two corresponding electrodes (Fig. 5, 321-328) disposed over the bottom surface of the magnetic body (Fig. 5).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of YOON to the invention of NAGANO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 14, NAGANO fails to fully teach the claim limitations. 
YOON teaches that the inductor array comprise four coils (Fig. 5, 312-314) to form four power inductors ([0003]), wherein the four power inductors have a same inductance ([0005-0007]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of YOON to the invention of NAGANO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 16, NAGANO fails to fully teach the claim limitations.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the inductance is 0.24µH, in order to construct the devices desired specifications and designs to meet user needs based on various design possibilities, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGANO et al (US 2012/0056704) in view of YOON et al (US 2019/0115135) and YOON et al (US 2017/0006706) “YOON 706”.
Regarding claim 7, NAGANO fails to fully teach the claim limitations. 
YOON 706 teaches that the first T core and the second T core are made of different magnetic materials ([0098]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of YOON 706 to the invention of NAGANO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 8, NAGANO fails to fully teach the claim limitations. 
YOON 706 teaches that each of the first T core, the second T core and the unitary and magnetic molding body is made of a different magnetic material ([0098]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of YOON 706 to the invention of NAGANO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

 Claim(s) 10, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGANO et al (US 2012/0056704) in view of KUBOTA et al (US 2014/0055120).
Regarding claim 10, NAGANO fails to fully teach the claim limitations. 
KUBOTA teaches that the plurality of coils have different inductance ([0055]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KUBOTA to the invention of NAGANO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 15, NAGANO fails to fully teach the claim limitations. 
KUBOTA teaches that the inductor array comprise four coils to form four power inductors (Fig. 5, L11-L14), wherein two power inductors have a first inductance, and the other two power inductors have a second inductance that is different from the first inductance ([0055]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KUBOTA to the invention of NAGANO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 17, NAGANO fails to fully teach the claim limitations.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the first inductance is 0.11µH and the second inductance is 0.24µH, in order to construct the devices desired specifications and designs to meet user needs based on various design possibilities, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

 Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGANO et al (US 2012/0056704).
Regarding claim 12, NAGANO fails to fully teach the claim limitations.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the distance between two adjacent coils is greater than 0.23mm and the coupling coefficient of said two adjacent coils is less than 0.05, in order to construct the devices desired specifications and designs to meet user needs based on various design possibilities, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

 Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGANO et al (US 2012/0056704) in view of YOON et al (US 2019/0259525) “YOON 525”.
Regarding claim 19, NAGANO fails to fully teach the claim limitations. 
YOON 825 teaches that the plurality of coils (Fig. 1, 121/122) are placed along a horizontal direction (Fig. 1, up and down) with the axis of each of the plurality of coils being substantially in said horizontal direction (Fig. 1, up and down).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of YOON 825 to the invention of NAGANO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
  
Additional Relevant Prior Art:
HAKAHORI (US 2008/0239759) teaches relevant art in Fig. 4.
Christenson (US 2010/0171577) teaches relevant art in Fig. 10.
Ikriannikov (US 2013/0127434) teaches relevant art in Fig. 1-11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848